     3:21-cv-00508-MGL           Date Filed 02/18/21     Entry Number 1   Page 1 of 19




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                  (Columbia Division)

PLANNED PARENTHOOD SOUTH
ATLANTIC, on behalf of itself, its patients, and
its physicians and staff;

GREENVILLE WOMEN’S CLINIC, on behalf
of itself, its patients, and its physicians and staff;
and

TERRY L. BUFFKIN, M.D., on behalf of
himself and his patients.

                                 Plaintiffs,

        v.
                                                                       3:21-cv-00508-MGL
                                                            Case No. ______________
ALAN WILSON, in his official capacity as
Attorney General of South Carolina;

EDWARD SIMMER, in his official capacity as
Director of the South Carolina Department of
Health and Environmental Control;

ANNE G. COOK, in her official capacity as
President of the South Carolina Board of Medical
Examiners;

STEPHEN I. SCHABEL, in his official capacity
as Vice President of the South Carolina Board of
Medical Examiners;

RONALD JANUCHOWSKI, in his official
capacity as Secretary of the South Carolina
Board of Medical Examiners;

JIM C. CHOW, in his official capacity as a
Member of the South Carolina Board of Medical
Examiners;

GEORGE S. DILTS, in his official capacity as a
Member of the South Carolina Board of Medical
Examiners;
     3:21-cv-00508-MGL         Date Filed 02/18/21    Entry Number 1   Page 2 of 19




DION FRANGA, in his official capacity as a
Member of the South Carolina Board of Medical
Examiners;

RICHARD HOWELL, in his official capacity as
a Member of the South Carolina Board of
Medical Examiners;

THERESA MILLS-FLOYD, in her official
capacity as a Member of the South Carolina
Board of Medical Examiners;

JEFFREY A. WALSH, in his official capacity as
a Member of the South Carolina Board of
Medical Examiners;

CHRISTOPHER C. WRIGHT, in his official
capacity as a Member of the South Carolina
Board of Medical Examiners;

SCARLETT A. WILSON, in her official
capacity as Solicitor for South Carolina’s 9th
Judicial Circuit;

BYRON E. GIPSON, in his official capacity as
Solicitor for South Carolina’s 5th Judicial
Circuit; and

WILLIAM WALTER WILKINS III, in his
official capacity as Solicitor for South Carolina’s
13th Judicial Circuit.

                               Defendants.




                                                 2
      3:21-cv-00508-MGL           Date Filed 02/18/21       Entry Number 1         Page 3 of 19




             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        1.      Plaintiffs bring this civil rights action under 42 U.S.C. § 1983 to challenge the

constitutionality of Senate Bill 1 (hereinafter “SB 1” or “the Act”), South Carolina’s latest attempt

to prevent patients from exercising their constitutional right to abortion. See SB 1, attached as

Exhibit A, to be codified at S.C. Code Ann. §§ 44-41-610 et seq. South Carolina Governor Henry

McMaster has vowed to sign the Act immediately, at which point the Act will take immediate

effect and cause imminent harm to Plaintiffs and their patients.

        2.      The Act bans abortion after the detection of fetal or embryonic cardiac activity,

which occurs as early as approximately six weeks of pregnancy, as dated from the first day of a

pregnant person’s last menstrual period (“LMP”). Because that point in pregnancy is roughly four

months before any fetus could be viable after birth, the Act prohibits Plaintiffs from providing

previability abortions to their South Carolina patients. A violation of the Act would carry felony

criminal penalties, the potential for adverse licensing action, and civil liability.

        3.      The Act is an affront to the dignity and health of South Carolinians. In particular,

it is an attack on families with low incomes, South Carolinians of color, and rural South

Carolinians, who already face inequities in access to medical care and who will bear the brunt of

the law’s cruelties. South Carolinians face a critical shortage of reproductive health care providers,

including obstetrician-gynecologists, and the rate at which South Carolinians, particularly Black

South Carolinians, die from pregnancy-related causes is shockingly high.

        4.      Rather than working to end these preventable deaths and honoring South

Carolinians’ reproductive health care decisions, the Legislature has instead chosen to criminalize

nearly all abortions. Its adoption of this law is in flagrant violation of nearly five decades of settled

Supreme Court precedent, starting with Roe v. Wade, 410 U.S. 113 (1973), which held that a


                                                   3
      3:21-cv-00508-MGL           Date Filed 02/18/21       Entry Number 1         Page 4 of 19




patient has a constitutionally protected right to end a pregnancy prior to viability. Since Roe, no

court considering the constitutionality of a law that bans abortions beginning at a gestational age

prior to viability has upheld that law. To the contrary, decades of unanimous precedent have made

clear that a ban on such abortions violates the Fourteenth Amendment to the U.S. Constitution.

        5.      Plaintiffs seek declaratory and injunctive relief preventing enforcement of SB 1 to

safeguard themselves, their patients, and physicians and other staff from this unconstitutional law.

                                    JURISDICTION & VENUE

        6.      This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

        7.      Plaintiffs’ action for declaratory and injunctive relief is authorized by 28 U.S.C.

§§ 2201 and 2202; by Rules 57 and 65 of the Federal Rules of Civil Procedure; and by the general

legal and equitable powers of this Court.

        8.      Venue in this district is proper under 28 U.S.C. § 1391 because the events giving

rise to this action occurred in the district, where each of the Plaintiffs provides previability abortion

services and where SB 1 would be enforced, and because all of the Defendants reside here.

        9.      Under District of South Carolina Local Rule 3.01, this case should be assigned to

the Columbia Division because Defendants include the Attorney General, the Director of the

Department of Health and Environmental Control, and the Solicitor for South Carolina’s 5th

Judicial Circuit, all of whom maintain offices in the division. Assignment to the Columbia Division

is also proper because Plaintiff Planned Parenthood South Atlantic (“PPSAT”) operates a health

center in Columbia that provides abortions banned by SB 1 and serves abortion patients who reside

in the Columbia Division and whose constitutional rights are violated by the challenged law.




                                                   4
      3:21-cv-00508-MGL          Date Filed 02/18/21       Entry Number 1        Page 5 of 19




                                             PARTIES

A.     Plaintiffs

       10.     Plaintiff PPSAT is a nonprofit corporation headquartered in North Carolina. It

provides a range of family planning and reproductive health services and other preventive care in

South Carolina, including well-person exams; contraception (including long-acting reversible

contraception or “LARCs”) and contraceptive counseling; gender-affirming hormone therapy as

well as menopausal hormone replacement therapy; screening for breast and cervical cancer;

screening and treatment for sexually transmitted infections (“STIs”); pregnancy testing and

counseling; physical exams; and abortion. PPSAT sues on its own behalf, on behalf of its patients,

and on behalf of its physicians and staff.

       11.     Greenville Women’s Clinic, P.A. (“GWC”) is a health care facility in Greenville,

South Carolina, that since 1976 has provided reproductive health care, including pregnancy testing,

birth control, testing and treatment for STIs, general gynecological care, and abortion. GWC sues

on its own behalf, on behalf of its patients, and on behalf of its physicians and staff.

       12.     PPSAT and GWC operate the only three abortion clinics in South Carolina. Each

of PPSAT and GWC’s locations holds a state license to perform first-trimester abortions, see S.C.

Code Ann. § 44-41-75, which corresponds to abortions up to 14 weeks LMP, id. § 44-41-10; see

also see also S.C. Code Ann. Regs. 61-12.101(S)(4). At each of these facilities, physicians licensed

to practice medicine in South Carolina provide abortions.

       13.     PPSAT operates two health centers in the state, one in Columbia and the other in

Charleston. At each location, PPSAT provides medication abortion up to 11 weeks LMP, and

abortion by procedure up to 14 weeks LMP.




                                                  5
      3:21-cv-00508-MGL          Date Filed 02/18/21      Entry Number 1        Page 6 of 19




        14.     GWC operates a clinic in Greenville, where it generally provides medication

abortion through 10 weeks LMP and abortion by procedure up to 14 weeks LMP.

        15.     Dr. Terry L. Buffkin, M.D., is a physician licensed to practice medicine in South

Carolina and a co-owner of GWC. He is a board-certified obstetrician/gynecologist (“OB/GYN”)

who provides a range of reproductive health care to patients, including medication abortion and

abortion by procedure up to 14 weeks LMP. Dr. Buffkin brings this claim on behalf of himself and

his patients.

B.      Defendants

        16.     Defendant Alan Wilson is the Attorney General for the State of South Carolina. He

is responsible for, among other duties, enforcing the civil and criminal laws of the State. Defendant

Wilson has criminal enforcement authority for violations of the Act, pursuant to S.C. Code Ann.

§ 1-7-40. Moreover, he has the “exclusive right, in his discretion, to assign” solicitors in the State

to criminal matters outside their circuits “in case of the incapacity of the local solicitor or

otherwise.” Id. § 1-7-350. He is sued in his official capacity.

        17.     Defendant Edward Simmer is the Director of the South Carolina Department of

Health and Environmental Control (“DHEC”). He is responsible for directing all DHEC activities.

DHEC is responsible for licensing abortion clinics, certifying that they are suitable for the

performance of abortions, and taking related enforcement action. See id. §§ 44-41-70; 44-41-

460(D). He is sued in his official capacity.

        18.     Defendant Anne G. Cook is the President of the South Carolina Board of Medical

Examiners (“BME”), which is responsible for licensing and disciplining physicians who practice

in South Carolina, pursuant to S.C. Code Ann. § 40-47-10. BME has broad authority, upon a




                                                  6
      3:21-cv-00508-MGL             Date Filed 02/18/21   Entry Number 1          Page 7 of 19




majority vote of its members, to discipline a physician, including through license revocation for a

felony conviction. Id. § 40-47-110(B)(2). She is sued in her official capacity.

        19.     Defendant Stephen I. Schabel is Vice President of the BME, which is responsible

for licensing and disciplining physicians who practice in South Carolina, pursuant to S.C. Code

Ann. § 40-47-10. BME has broad authority, upon a majority vote of its members, to discipline a

physician, including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He

is sued in his official capacity.

        20.     Defendant Ronald Januchowski is Secretary of the BME, which is responsible for

licensing and disciplining physicians who practice in South Carolina, pursuant to S.C. Code Ann.

§ 40-47-10. BME has broad authority, upon a majority vote of its members, to discipline a

physician, including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He

is sued in his official capacity.

        21.     Defendant Jim C. Chow is a Member of the BME, which is responsible for licensing

and disciplining physicians who practice in South Carolina, pursuant to S.C. Code Ann. § 40-47-

10. BME has broad authority, upon a majority vote of its members, to discipline a physician,

including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He is sued in

his official capacity.

        22.     Defendant George S. Dilts is a Member of the BME, which is responsible for

licensing and disciplining physicians who practice in South Carolina, pursuant to S.C. Code Ann.

§ 40-47-10. BME has broad authority, upon a majority vote of its members, to discipline a

physician, including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He

is sued in his official capacity.




                                                  7
      3:21-cv-00508-MGL             Date Filed 02/18/21   Entry Number 1      Page 8 of 19




        23.     Defendant Dion Franga is a Member of the BME, which is responsible for licensing

and disciplining physicians who practice in South Carolina, pursuant to S.C. Code Ann. § 40-47-

10. BME has broad authority, upon a majority vote of its members, to discipline a physician,

including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He is sued in

his official capacity.

        24.     Defendant Richard Howell is a Member of the BME, which is responsible for

licensing and disciplining physicians who practice in South Carolina, pursuant to S.C. Code Ann.

§ 40-47-10. BME has broad authority, upon a majority vote of its members, to discipline a

physician, including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He

is sued in his official capacity.

        25.     Defendant Theresa Mills-Floyd is a Member of the BME, which is responsible for

licensing and disciplining physicians who practice in South Carolina, pursuant to S.C. Code Ann.

§ 40-47-10. BME has broad authority, upon a majority vote of its members, to discipline a

physician, including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). She

is sued in her official capacity.

        26.     Defendant Jeffrey A. Walsh is a Member of the BME, which is responsible for

licensing and disciplining physicians who practice in South Carolina, pursuant to S.C. Code Ann.

§ 40-47-10. BME has broad authority, upon a majority vote of its members, to discipline a

physician, including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He

is sued in his official capacity.

        27.     Defendant Christopher C. Wright is a Member of the BME, which is responsible

for licensing and disciplining physicians who practice in South Carolina, pursuant to S.C. Code

Ann. § 40-47-10. BME has broad authority, upon a majority vote of its members, to discipline a


                                                  8
      3:21-cv-00508-MGL             Date Filed 02/18/21   Entry Number 1        Page 9 of 19




physician, including through license revocation for a felony conviction. Id. § 40-47-110(B)(2). He

is sued in his official capacity.

        28.     Defendant Scarlett A. Wilson is the Solicitor for South Carolina’s 9th Judicial

Circuit, which includes the City of Charleston, where PPSAT’s Charleston health center is located.

In cooperation with the Attorney General, she has criminal enforcement authority for violations of

the Act, pursuant to S.C. Code Ann. § 1-7-320. She is sued in her official capacity.

        29.     Defendant Byron E. Gipson is the Solicitor for South Carolina’s 5th Judicial

Circuit, which includes the portion of the City of Columbia where PPSAT’s Columbia health

center is located. In cooperation with the Attorney General, he has criminal enforcement authority

for violations of the Act, pursuant to S.C. Code Ann. § 1-7-320. He is sued in his official capacity.

        30.     Defendant William Walter Wilkins, III is the Solicitor for South Carolina’s 13th

Judicial Circuit, which includes the City of Greenville, where GWC is located. In cooperation with

the Attorney General, he has criminal enforcement authority for violations of the Act, pursuant to

S.C. Code Ann. § 1-7-320. He is sued in his official capacity.

                                        FACTUAL ALLEGATIONS

I.      Prior South Carolina Law

        31.     A full-term pregnancy lasts approximately 40 weeks LMP.

        32.     Viability is generally understood as the point when a fetus has a reasonable chance

for sustained life after birth, with or without artificial support. South Carolina law has long

contained a “legal presumption” that “viability occurs no sooner than the twenty-fourth week of




                                                  9
     3:21-cv-00508-MGL          Date Filed 02/18/21          Entry Number 1    Page 10 of 19




pregnancy,” S.C. Code Ann. § 44-41-10(1); see also S.C. Code Reg. 61-12, § 101(T), and it has

banned the performance of nearly all post-viability abortions, see S.C. Code Ann. § 44-41-450.1

       33.     As noted above, Plaintiffs operate the only abortion clinics in South Carolina. They

do not provide abortion beyond 14 weeks LMP. Because no embryo or fetus is viable at or before

this time, Plaintiffs perform only previability abortions.

       34.     Before the enactment of SB 1, South Carolina law already imposed detailed

requirements on physicians performing, and patients seeking, abortions. These include a mandate

that abortion providers ensure that a patient had available at least 24 hours in advance of an

abortion certain materials prepared by the State. Id. § 44-41-330(A)(2), (C). Patients who are

unable to have the opportunity to review the State’s biased counseling materials before coming to

Plaintiffs’ offices must make two separate visits.

       35.     Prior to SB 1’s adoption, South Carolina did not require abortion providers to

perform ultrasounds before an abortion, but Plaintiffs performed them when medically indicated.

For example, when patients are unsure of their last menstrual period, ultrasounds can be useful to

pinpoint the gestational age of the pregnancy, which may affect, for example, whether medication

abortion is available.

       36.     Early in pregnancy, Plaintiffs generally perform ultrasounds transvaginally,

meaning that a probe is inserted into the patient’s vagina. As a pregnancy progresses, they typically

perform transabdominal ultrasounds, which involve placement of a probe onto the patient’s bare

abdomen.



1
  Indeed, South Carolina has banned even previability abortions beginning at 20 weeks post-
fertilization (22 weeks LMP), see S.C. Code Ann. § 44-41-450, a restriction that to date has not
been challenged in court and which does not affect Plaintiffs’ current provision of abortion
services.
                                                 10
      3:21-cv-00508-MGL         Date Filed 02/18/21       Entry Number 1        Page 11 of 19




II.    The Challenged Act

       37.     The South Carolina Senate passed SB 1 on January 28, 2021, and the House of

Representatives adopted an identical version of the bill on February 18. The Act is now before

South Carolina Governor Henry McMaster, who urged the Legislature to adopt the bill and has

vowed to sign it “immediately.”2 The Act will take immediate effect upon his approval. SB 1, § 9.

       38.     The Act leaves in place the existing legal presumption that “viability occurs no

sooner than the twenty-fourth week of pregnancy,” S.C. Code Ann. § 44-41-10(1), and the

restriction that already prohibits nearly all post-viability abortions, id. § 44-41-450.

       39.     However, the Act imposes dramatic changes to South Carolina law by banning

abortion after roughly six weeks of pregnancy LMP (the “Six-Week Ban”). The Act also includes

new ultrasound, mandatory disclosure, recordkeeping, reporting, and written notice requirements

that are closely intertwined with the operation of the Six-Week Ban. See, e.g., SB 1, § 3 (adding

S.C. Code Ann. §§ 44-41-640, -650); id. § 4 (amending S.C. Code Ann. § 44-41-460(A)); id. § 5

(adding S.C. Code Ann. § 44-41-330(A)(1)(b)); id. § 6 (amending S.C. Code Ann. § 44-41-60).

       40.     The Six-Week Ban provides that “no person shall perform, induce, or attempt to

perform or induce an abortion” where the “fetal heartbeat has been detected.” SB 1, § 3 (adding

S.C. Code Ann. §§ 44-41-680(A), -690). It defines “fetal heartbeat” to include any “cardiac

activity, or the steady and repetitive rhythmic contraction of the fetal heart within the gestational

sac.” Id. (adding S.C. Code Ann. § 44-41-610(3)). The term, therefore, covers not just a “heartbeat”

in the lay sense, but also early cardiac activity present before development of the cardiovascular


2
  Gov. Henry McMaster, State of the State Address, Jan. 13, 2021 (“Send me the heartbeat bill and
I will immediately sign it into law.”); Gov. Henry McMaster (@henrymcmaster), Twitter (Jan. 26,
2021, 12:26 PM), https://twitter.com/henrymcmaster/status/1354118432900460544 (“As the
Heartbeat Bill goes to the Senate floor today, I urge my colleagues in the General Assembly to
send this bill to my desk for my signature!”).
                                                  11
     3:21-cv-00508-MGL          Date Filed 02/18/21       Entry Number 1        Page 12 of 19




system. Such cardiac activity may be detected by transvaginal ultrasound as early as six weeks of

pregnancy LMP (and sometimes sooner). Early in pregnancy, even with ultrasound, this activity

would not be audible but would instead appear as a visual flicker.

       41.     As defined by the Act, a “fetal heartbeat” also need not occur in a fetus to trigger

the Act’s prohibition on abortion. In the medical field, the developing organism present in the

gestational sac during pregnancy is most accurately termed an “embryo” until at least 10 weeks

LMP; the term “fetus” is appropriately used after that time. Despite this accepted distinction, the

Act defines “human fetus” to include an “individual organism of the species homo sapiens from

fertilization [of an egg] until live birth.” Id. (adding S.C. Code Ann. § 44-41-610(6)).

       42.     The Act requires all abortion providers to determine whether the Six-Week Ban

applies by newly mandating the performance of a pre-abortion ultrasound for every patient. Id.

(adding S.C. Code Ann. § 44-41-630). The provider must inform the patient when a “fetal

heartbeat” has been detected, along with other State-mandated information designed to discourage

the patient who can no longer obtain an abortion at all in South Carolina from going elsewhere to

terminate her pregnancy. Id. (adding S.C. Code Ann. § 44-41-640); id. § 5 (amending S.C. Code

Ann. § 44-41-330(A)(1)).

       43.     The Six-Week Ban contains only narrow exceptions: (1) to save the life of the

pregnant patient; (2) to prevent certain types of irreversible bodily impairment to the patient;

(3) in cases of a fetal health condition that is “incompatible” with sustained life after birth, and

(4) in narrow circumstances where the pregnancy is the result of rape or incest. Id. § 3 (adding

S.C. Code Ann. § 44-41-680(B), which cross-references S.C. Code Ann. § 44-41-430(5)). Of note,

the rape and incest exceptions apply only if, within 24 hours of the abortion, the physician reports

the alleged rape or incest and the patient’s name and contact information to the sheriff in the county


                                                 12
       3:21-cv-00508-MGL       Date Filed 02/18/21     Entry Number 1       Page 13 of 19




where the abortion was performed, irrespective of the patient’s wishes, where the alleged crime

occurred, and whether the provider has already complied with other mandatory reporting laws,

where applicable. Id. (adding S.C. Code Ann. § 44-41-680(C)).

        44.    Both the physician who performs an abortion, and the clinic in which the abortion

is performed, risk severe penalties for violating the Six-Week Ban. Those penalties include a

felony offense that carries a $10,000 criminal fine and up to two years in prison. Id. § 3 (adding

S.C. Code Ann. § 44-41-680(D)); see also S.C. Code Ann. § 16-1-40 (accessory liability).

Moreover, violation of the Six-Week Ban could result in revocation of a doctor’s medical license

and a clinic’s license to perform abortions. S.C. Code Ann. §§ 40-47-110(A), (B)(2); 44-41-70;

44-41-75(A). The Act also creates a new civil cause of action that authorizes a patient “on whom

an abortion was performed or induced” in violation of the Six-Week Ban to sue the abortion

provider for damages, and to recoup her court costs and attorney’s fees as well. SB 1, § 3 (adding

S.C. Code Ann. § 44-41-740).

III.    Abortion in South Carolina

        45.    Legal abortion is one of the safest procedures in contemporary medical practice and

is far safer than childbirth. A woman’s risk of death associated with childbirth is approximately

fourteen times higher than that associated with abortion, and every pregnancy-related complication

is more common among women having live births than among those having abortions.3

        46.    Abortion is also very common: Approximately one in four women in this country

will have an abortion by age forty-five.



3
 Plaintiffs use “woman” or “women” as a short-hand for people who are or may become pregnant,
but people of all gender identities, including transgender men and gender-diverse individuals, may
also become pregnant and seek abortion services, and would thus also suffer irreparable harm
under SB 1.
                                               13
     3:21-cv-00508-MGL         Date Filed 02/18/21       Entry Number 1       Page 14 of 19




       47.     Patients seek an abortion for a range of reasons. Many are already mothers, having

had at least one child, and they may struggle with basic unmet needs for their families. Other

patients decide that they are not ready to become parents because they are too young or want to

finish school before starting a family. Some patients have health complications during pregnancy

that lead them to conclude that abortion is the right choice for them. In some cases, patients are

struggling with substance abuse and decide not to become parents or have additional children

during that time in their lives. Still others have an abusive partner or a partner with whom they do

not wish to have children for other reasons.

       48.     Although patients generally obtain an abortion as soon as they are able, the majority

of patients who obtain abortions in South Carolina are at least six weeks LMP into their pregnancy

by the time of the abortion.

       49.     There are many reasons why most patients do not obtain abortions before six weeks

LMP. In a person with regular monthly periods, fertilization typically occurs two weeks after their

last menstrual period (2 weeks LMP). Thus, even a person with a highly regular, four-week

menstrual cycle would already be 4 weeks LMP when she misses her period, generally the first

clear indication of a possible pregnancy. At-home pregnancy tests are not generally effective until

at least 4 weeks LMP.

       50.     As a result, even a person with regular menstrual cycles might have roughly two

weeks before the Six-Week Ban applies to learn she is pregnant, decide whether to have an

abortion, and seek and obtain an abortion at one of the three available locations in South Carolina.

The Charleston and Columbia health centers generally offer abortions only two days per week due

to operational limitations.




                                                14
     3:21-cv-00508-MGL          Date Filed 02/18/21        Entry Number 1      Page 15 of 19




       51.     South Carolina abortion providers generally do not initiate an abortion until

sometime between 4 and 5 weeks LMP, when a pregnancy can first be located in the uterus using

transvaginal ultrasound. Accordingly, even patients who discover that they are pregnant at an early

date could have just a matter of days between the point when a pregnancy can be located in the

uterus and when an ultrasound would detect cardiac activity.

       52.     The hurdles described above apply to patients who learn very early that they are

pregnant. But many patients do not know they are pregnant until at or after six weeks LMP,

especially patients who have irregular menstrual cycles or who experience bleeding during early

pregnancy, a common occurrence that is frequently and easily mistaken for a period. Other patients

may not develop or recognize symptoms of early pregnancy.

       53.     Particularly for patients living in poverty or without insurance, travel-related and

financial barriers also pose a barrier to obtaining an abortion before six weeks LMP. With very

narrow exceptions, South Carolina bars coverage of abortion in its Medicaid program and in

private insurance plans offered on the State’s Affordable Care Act exchange. S.C. Code Ann.

§§ 1-1-1035; 38-71-238. Patients living in poverty or without insurance coverage available for

abortion must often make difficult tradeoffs among other basic needs like food or rent to pay for

their abortions. Many must seek financial assistance from extended family and friends or from

local abortion funds to pay for care, a process that takes time. Moreover, many patients must

navigate other logistics, such as inflexible or unpredictable job hours and childcare needs, that may

delay the time when they are able to obtain an abortion.

       54.     The COVID-19 pandemic has only exacerbated these impediments, particularly for

Black patients whose communities have been hardest hit by illness and the related economic

downturn. Patients understandably fear the health risks of being in a clinic and traveling across the


                                                 15
     3:21-cv-00508-MGL          Date Filed 02/18/21      Entry Number 1        Page 16 of 19




state to obtain health care. In addition, many South Carolinians are navigating job losses or

reductions in hours, related loss of health insurance, and a lack of child care due to COVID, all of

which may delay the point when a patient recognizes she is pregnant and when she is actually able

to obtain an abortion.

       55.     As described in part above, South Carolina has enacted numerous medically

unnecessary statutory and regulatory requirements that must be met before a patient may obtain

an abortion, including that abortion providers ensure that patients had certain State-mandated

information available to them at least 24 hours in advance of an abortion. S.C. Code Ann. § 44-

41-330(A)(2), (C). South Carolina also prohibits the use of telehealth for medication abortion,

closing off a safe and effective option for many patients to obtain an abortion, particularly during

the COVID-19 pandemic. See id. § 40-47-37(C)(6).

       56.     South Carolina also typically requires patients sixteen years old or younger to

obtain written parental authorization for an abortion. Without such authorization, a patient must

get a court order permitting them to obtain care, see id. §§ 44-41-31, -32, -33, which South Carolina

law expressly recognizes could take three days, see id. § 44-41-32(5), not including time for

appeal. That process cannot realistically happen before a patient’s pregnancy reaches six weeks

LMP. Minor patients without a history of pregnancy may also be less likely to recognize early

symptoms of pregnancy than older patients who have been pregnant before.

       57.     Patients whose pregnancies are the result of sexual assault or who are experiencing

interpersonal violence may need additional time to access abortion services due to ongoing

physical or emotional trauma. For these patients, too, obtaining an abortion before six weeks LMP

is exceedingly difficult, if not impossible.




                                                 16
      3:21-cv-00508-MGL            Date Filed 02/18/21      Entry Number 1        Page 17 of 19




IV.     The Impact of the Act on Plaintiffs and Their Patients

        58.        As described above, the Act prohibits nearly all abortions after approximately six

weeks LMP, a point in pregnancy that is many months before viability. Yet the vast majority of

abortion patients in South Carolina who obtain abortion do so after six weeks LMP.

        59.        SB 1 will force Plaintiffs and their physicians to turn away the majority of patients

seeking previability abortions, or risk substantial criminal penalties, professional sanctions, and/or

civil liability.

        60.        The Act will make it virtually impossible to access abortion in South Carolina.

Patients who can scrape together the resources will be forced to travel out of state for medical care.

Many others who cannot do so will be forced to carry a pregnancy to term against their will or

seek ways to end their pregnancies without medical supervision, some of which may be unsafe.

        61.        The Act will be particularly devastating for South Carolinians with low-incomes,

South Carolinians of color, and rural South Carolinians, who already face inequities in access to

medical care and who will bear the brunt of the Act’s cruelties. Forcing patients to carry their

pregnancies to term will place Black patients, for example, at even greater risk of adverse health

outcomes. As described above, the risk of death associated with childbirth is approximately 14

times higher than that associated with abortion, and every pregnancy-related complication is more

common in pregnancies ending in live births than among those ending through abortions.

Moreover, Black and other non-white women in South Carolina are 2.6 times more likely to die

from pregnancy-related causes than white women.4




4
 S.C. Maternal Morbidity and Mortality Rev. Comm., Legislative Brief (Mar. 2020), https://www.
scstatehouse.gov/reports/DHEC/mmmr-2020-Final.pdf.
                                                    17
     3:21-cv-00508-MGL          Date Filed 02/18/21       Entry Number 1           Page 18 of 19




       62.      Each of these consequences constitutes irreparable harm to Plaintiffs’ patients and

constitutes a violation of the constitutional rights to which they are entitled.

       63.      The Act’s narrow exceptions to the Six-Week Ban do not cure these constitutional

violations. Indeed, even those patients able to qualify for one of the exceptions will be harmed.

Because of the Act, the decision to have an abortion—one that a patient is constitutionally entitled

to make—will instead be carefully scrutinized. Moreover, the Act will require health care

professionals to disclose to a local sheriff the names and contact information of sexual assault

survivors in order to provide care to these patients at or after approximately six weeks LMP. This

requirement blatantly intrudes on a patient’s right to privacy and autonomy and will effectively

prevent patients from accessing abortion in South Carolina.

       64.      Plaintiffs have no adequate remedy at law.

                                      CLAIM FOR RELIEF
                                    (Substantive Due Process)

       65.      Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 64 above.

       66.      By banning previability abortion upon identification of embryonic or fetal cardiac

activity, which may occur as early as six weeks LMP (or even sooner), the Act violates the

substantive due process rights of Plaintiffs’ patients to previability abortion, as guaranteed by the

Fourteenth Amendment to the U.S. Constitution.

                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiffs request that this Court:

       67.      Declare that SB 1 is unconstitutional under the Fourteenth Amendment to the U.S.

Constitution;



                                                  18
     3:21-cv-00508-MGL         Date Filed 02/18/21      Entry Number 1        Page 19 of 19




       68.     Issue preliminary and permanent injunctive relief, without bond, enjoining

Defendants, their employees, agents, and successors from enforcement of SB 1 statewide;

       69.     Award Plaintiffs their attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and

       70.     Grant such other relief as this Court deems just and proper.

 Respectfully submitted,

 /s/ M. Malissa Burnette
 M. Malissa Burnette (Fed. Bar No. 1616)             Julie A. Murray*
 Kathleen McDaniel (Fed. Bar No. 10139)              Hannah Swanson*
 Grant Burnette LeFever (Fed. Bar No. 12943)         Planned Parenthood Federation of America
 Burnette Shutt & McDaniel, PA                       1110 Vermont Avenue, NW, Suite 300
 P.O. Box 1929                                       Washington, DC 20005
 Columbia, SC 29202                                  (202) 803-4045
 (803) 904-7913                                      julie.murray@ppfa.org
 mburnette@burnetteshutt.law                         hannah.swanson@ppfa.org
 kmcdaniel@burnetteshutt.law                         Attorneys for Plaintiff Planned Parenthood
 glefever@burnetteshutt.law                          South Atlantic
 Attorneys for Plaintiffs
                                                     Alexandra S. Thompson*
                                                     Jennifer Beard*
                                                     Center for Reproductive Rights
                                                     199 Water Street, 22nd Floor
                                                     New York, NY 10038
                                                     (917) 637-3639
                                                     athompson@reprorights.org
                                                     jbeard@reprorights.org
                                                     Attorneys for Plaintiffs Greenville
                                                     Women’s Center and Dr. Terry L. Buffkin

 Dated: February 18, 2021                            * Pro hac vice motions to be filed




                                                19
